372 So. 2d 214 (1979)
Diego LEZCANO and Mirelia R. Lezcano, His Wife, Appellants,
v.
LEATHERBY INSURANCE COMPANY, a Foreign Corporation, Appellee.
No. 78-37.
District Court of Appeal of Florida, Fourth District.
June 29, 1979.
Rehearing Denied July 17, 1979.
Ronald V. Alvarez and Larry Klein, West Palm Beach, for appellants.
Basil E. Dalack, of Walton, Lantaff, Schroeder & Carson, West Palm Beach, for appellee.
MOORE, Judge.
The question on this appeal is whether a passenger in an automobile, who is injured by the negligence of a driver of another automobile, may "stack" his own uninsured motorist coverage with that of his host driver in order to declare the tortfeasor an "underinsured" driver, pursuant to Section 627.727(2)(b), Florida Statutes (1975).[1] The *215 trial court held that he could not. We reverse on the authority of United States Fidelity & Guaranty Company v. Curry, 371 So. 2d 677, Fla. 3rd DCA, Opinion filed May 8, 1979; See generally, Tucker v. Government Employees Insurance Co., 288 So. 2d 238 (Fla. 1973); Allstate Insurance Co. v. Dairyland Insurance Co., 271 So. 2d 457 (Fla. 1972); Sellers v. United States Fidelity & Guaranty Co., 185 So. 2d 689 (Fla. 1966).
REVERSED and REMANDED.
CROSS and DAUKSCH, JJ., concur.
NOTES
[1]  This case arose in 1975, therefore, § 627.4132 is not applicable.